      Case: 17-10663    Document: 00514998485 Page: 1 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 1 of 31




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                   No. 17-10663                        FILED
                                                                   June 17, 2019
                                                                  Lyle W. Cayce
  SECURITIES AND EXCHANGE COMMISSION                                   Clerk

              Plaintiff

  v.

  STANFORD INTERNATIONAL BANK, LIMITED

              Defendant

  v.

  JOSEPH BECKER; TERENCE BEVEN; WANDA BEVIS;
  THOMAS EDDIE BOWDEN; TROY L. LILLIE, JR., et al

              Movants - Appellants

  DOUG MCDANIEL; SCOTT NOTOWICH;
  EDDIE ROLLINS; CORDELL HAYMON; et al,

              Objecting Parties - Appellants

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON;
  ARCH SPECIALTY INSURANCE COMPANY;
  LEXINGTON INSURANCE COMPANY,

              Interested Parties - Appellees

  RALPH S. JANVEY,

             Appellee
  ***********************
  CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON;
      Case: 17-10663    Document: 00514998485 Page: 2 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 2 of 31


                                       No. 17-10663
  ARCH SPECIALTY INSURANCE COMPANY,

              Plaintiffs - Appellees

  v.

  RALPH S. JANVEY, In his Capacity as Court Appointed Receiver for
  Stanford International Bank Limited, Stanford Group Company, Stanford
  Capital Managment L.L.C., Stanford Financial Group, and Stanford
  Financial Group Bldg,

              Defendant - Appellee

  v.

  CORDELL HAYMON,

             Intervenor - Appellant
  *************************************
  CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON;
  ARCH SPECIALTY INSURANCE COMPANY;
  LEXINGTON INSURANCE COMPANY,

              Plaintiffs - Appellees
  v.

  CORDELL HAYMON,

              Objecting Party - Appellant
  v.

  RALPH S. JANVEY,

             Intervenor - Appellee
  ***************************************
  CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON;
  ARCH SPECIALTY INSURANCE COMPANY;
  LEXINGTON INSURANCE COMPANY,

              Plaintiffs - Appellees
  v.

                                         2
      Case: 17-10663    Document: 00514998485 Page: 3 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 3 of 31


                                      No. 17-10663


  RALPH S. JANVEY,

              Intervenor Defendant - Appellee
  v.

  CORDELL HAYMON,

             Objecting Party - Appellant
  *********************************************

  CORDELL HAYMON,

              Third Party Plaintiff - Appellant
  v.

  CERTAIN UNDERWRITERS OF LLOYD’S OF LONDON, Claims asserted
  by Claude F. Reynaud, Jr.

              Third Party Defendant - Appellee
  v.

  RALPH S. JANVEY,

              Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas


  Before JONES, CLEMENT, and SOUTHWICK, Circuit Judges.
  EDITH H. JONES, Circuit Judge:
        These appeals challenge the district court’s approval of a global
  settlement between Ralph Janvey, the Receiver for Stanford International
  Bank and related entities, and various insurance company Underwriters, who
  issued policies providing coverage for fidelity breaches, professional indemnity,
  directors and officers protection, and excess losses. The settlement yielded $65

                                         3
      Case: 17-10663    Document: 00514998485 Page: 4 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 4 of 31


                                      No. 17-10663
  million for the Receiver’s claims against the insurance policy proceeds, but it
  wipes out, through “bar orders,” claims by coinsureds to the policy proceeds
  and their extracontractual claims against the Underwriters even if such claims
  would not reduce or affect the policies’ coverage limits. Among the parties
  whose claims were barred are Appellants comprising (a) two groups of former
  Stanford managers and employees; (b) Cordell Haymon, a Stanford entity
  director who settled with the Receiver for $2 million; and (c) a group of
  Louisiana retiree-investors.
        A constellation of issues surrounding the global settlement is
  encapsulated in the question whether the district court abused its discretion
  in approving the settlement and bar orders. Based on the nature of in rem
  jurisdiction and the limitations on the court’s and Receiver’s equitable power,
  we conclude the district court lacked authority to approve the Receiver’s
  settlement to the extent it (a) nullified the coinsureds’ claims to the policy
  proceeds without an alternative compensation scheme; (b) released claims the
  Estate did not possess; and (c) barred suits that could not result in judgments
  against proceeds of the Underwriters’ policies or other receivership assets.
  Accordingly, we VACATE the district court’s order approving the settlement
  and bar orders and REMAND for further proceedings consistent with this
  opinion.
                                 BACKGROUND
        The massive Stanford Financial Ponzi scheme defrauded more than
  18,000 investors who collectively lost over $5 billion. As part of a securities
  fraud lawsuit brought by the SEC, the district court appointed the Receiver “to
  immediately take and have complete and exclusive control” of the receivership
  estate and “any assets traceable” to it. The court granted the Receiver “the full
  power of an equity receiver under common law,” including the right to assert
  claims against third parties and “persons or entities who received assets or
                                         4
      Case: 17-10663    Document: 00514998485 Page: 5 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 5 of 31


                                        No. 17-10663
  records traceable to the Receivership Estate.” SEC v. Stanford Int’l Bank, Ltd.,
  776 F. Supp. 2d 323, 326 (N.D. Tex. 2011). The district court also held that the
  court possessed exclusive jurisdiction over a group of insurance policies and
  their proceeds, at issue in this case, and ruled that, other than a lawsuit
  involving the Stanford criminal defendants, “[n]o persons or entities may bring
  further claims related to the [Proceeds] in any forum other than” the district
  court. Neither of these latter two orders was timely appealed.
         The policies issued to the Stanford entities covered, in different
  arrangements, losses and defense costs for the entities and their officers,
  directors and certain employees.       At issue are the following policies: a
  Directors’ and Officers’ Liability and Company Indemnity Policy (“D&O”); a
  Financial Institutions Crime and Professional Indemnity Policy, including
  (a) first-party fidelity coverage for employee theft (“Fidelity Bond”) and “[l]oss
  resulting directly from dishonest, malicious or fraudulent acts committed by
  an Employee,” and (b) third-party coverage for professional indemnity (“PI
  Policy”); and an Excess Blended “Wrap” Policy (“Excess Policy”). The policy
  limits are as follows:


                  Stanford Bank Entities Stanford Brokerage Entities
   D&O Policy $5 million                       $5 million
   PI Policy      $5 million per Claim         $5 million per Claim
                  $10 million aggregate        $10 million aggregate
   Fidelity       $5 million per Loss          $5 million per Loss
   Bond           $10 million aggregate        $10 million aggregate
   Excess         $45 million each Claim or Loss/$90 million aggregate
   Policy




                                          5
      Case: 17-10663    Document: 00514998485 Page: 6 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 6 of 31


                                            No. 17-10663
         The maximum amount of remaining coverage is disputed. According to
  the district court, the Underwriters have paid some $30 million in claims under
  the policies for insureds’ defense costs. Underwriters contend that only $46
  million remains available because the losses resulted from a single event – the
  Ponzi scheme. The Receiver argues that the conduct implicates the aggregate
  loss limits up to $101 million of remaining coverage. The questions of coverage
  ultimately depend on the identity of the insureds under each policy and the
  nature of the claims, and these issues are hotly contested. The Stanford
  corporate entities are insured under all of the policies, but Stanford directors,
  officers, and employees are coinsureds only under the D&O, PI, and Excess
  policies. 1 Each policy is subject to multiple definitions and exclusions. After
  the Receiver made numerous claims for coverage under the policies (the “Direct
  Claims”) that were met with Underwriters’ denial based on policy exclusions,
  several lawsuits ensued.
         The Receiver also pursued the policy proceeds indirectly by filing
  lawsuits (the “Indirect Claims”) against hundreds of former Stanford directors,
  officers, and employees, alleging fraudulent transfers and unjust enrichment
  and/or breach of fiduciary duty. The Receiver obtained a $2 billion judgment
  against one former Stanford International Bank director and a $57 million
  judgment against a former Bank treasurer, both of whom were potentially
  covered under the policies. The Receiver continues to litigate similar claims
  against the coinsured Appellants who were Stanford managers and employees.
  See, e.g., Stanford International Bank, Ltd., et al., v. James R. Alguire, et al.,
  No. 3:09-CV-0724-N (N.D. Tex., filed Dec. 18, 2019).




         1 There is no dispute that the Appellants here are coinsured under the noted policies,
  but not coinsured under the Fidelity bond. The chief dispute is about the effect of certain
  limitations and exclusions within the policies.
                                               6
      Case: 17-10663    Document: 00514998485 Page: 7 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 7 of 31


                                           No. 17-10663
         After eight years of sparring, the Receiver and Underwriters, together
  with the court-appointed Examiner on behalf of Stanford investors, mediated
  their disputes for several months in 2015. Mediation initially resulted in a
  Settlement Proposal under which the Underwriters agreed to pay the Receiver
  $65 million, and in return the Receiver would “fully release any and all
  insureds under the relevant policies.” The purpose of the complete release was
  to shield the Underwriters from any policy obligations to defend or indemnify
  former Stanford personnel, including the employee Appellants, in the
  Receiver’s Indirect Claim lawsuits. The parties almost immediately disagreed
  about the content of the settlement, however, and the Underwriters filed an
  Expedited Motion to Enforce the Settlement Agreement. The district court
  denied the motion and instructed the parties to continue negotiating. On
  June 27, 2016, the Receiver and Underwriters notified the court that they had
  entered into a new settlement agreement, which the Examiner supported.
         Under this new settlement, the Underwriters again agreed to pay $65
  million into the receivership estate, but the settlement required orders barring
  all actions against Underwriters relating to the policies or the Stanford
  Entities.     Paragraph 35 of the settlement provides Underwriters the
  unqualified right to withdraw from the settlement if the court refuses to issue
  the bar orders. The bar orders were necessary because, unlike the terms of the
  first proposed settlement, the Receiver is required to release only the Estate’s
  claims against 16 directors and officers (rather than all insureds), as well as
  the judgments already obtained against certain directors and officers. 2 All
  other former Stanford employees, officers and directors, including Appellants,



         2 Oddly, the settlement releases claims only against those directors and officers who
  were among the most culpable for the Ponzi scheme. And it releases Underwriters from any
  obligation in connection with the aforementioned judgments for $2 billion and $57 million.
  This oddity should have been considered when assessing the fairness of the settlement.
                                               7
      Case: 17-10663    Document: 00514998485 Page: 8 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 8 of 31


                                       No. 17-10663
  remain subject to ongoing or potential litigation by the Receiver once the
  litigation stay against them is lifted.     Some Appellants assert that their
  individual costs of defending the Receiver’s ongoing actions already exceed
  $10,000. But the bar orders prevent them from suing the Underwriters for
  their costs of defense and indemnity under the insurance policies, even though
  they are coinsured, or for extra-contractual or statutory claims.
        The Receiver moved for approval of the settlement and entry of the bar
  orders. The district court directed notice to all interested parties, and received
  objections from several third parties, including Appellants. The court heard
  arguments of counsel regarding the settlement, but it refused to allow parties
  to offer evidence or live testimony or engage in cross-examination. After the
  hearing, parties were permitted to file additional declarations or affidavits.
        The district court approved the settlement and bar orders, denied all
  objections, and approved the payment of $14 million of attorney fees to
  Receiver’s counsel. Separate Final Judgments and Bar Orders were entered
  in each action pending before it relating to the Stanford Entities and in
  Appellant Haymon’s and Appellant Alvarado’s separate lawsuits against the
  Underwriters. The district court rejected all post-trial motions.
        A more complete discussion of the court’s findings will follow, but in
  general, the court found that the settlement resulted from “vigorous, good
  faith, arm’s-length, mediated negotiations” and concluded that the settlement
  was “in all respects, fair, reasonable, and adequate, and in the best interests
  of all Persons claiming an interest in, having authority over, or asserting a
  claim against Underwriters, Underwriters’ Insureds, the Stanford Entities,
  the Receiver, or the Receivership Estate.” The court further found that the
  settlement and bar orders were “fair, just, and equitable,” and it rejected the
  Appellants’ due process claims based on their exclusion from settlement talks
  and the lack of an evidentiary hearing. While the court recognized that the
                                          8
      Case: 17-10663    Document: 00514998485 Page: 9 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 9 of 31


                                          No. 17-10663
  bar orders discriminate between a few Stanford officers and the Appellants, it
  reasoned that “on balance the unfairness alleged by the Objectors is either
  mitigated by other circumstances or simply outweighed by the benefit of the
  settlement in terms of fairness, equity, reasonableness, and the best interests
  of the receivership.”
        The Appellants fall into three categories. The McDaniel Appellants and
  “Alvarado” 3 Appellants are former Stanford managers or employees from
  offices around the country (“Employees”) who seek contractual coverage under
  the insurance policies and press extra-contractual claims against the
  Underwriters, including for bad faith and statutory violations of the Texas
  Insurance Code. Appellant Cordell Haymon (“Haymon”) was a member of
  Stanford Trust Company’s Board of Directors who settled the Receiver’s claims
  against him for $2 million before the instant global settlement was reached,
  and in return received the express right to pursue Underwriters for policy
  coverage and extra-contractual claims. Finally, the Louisiana Retirees/Becker
  Appellants (“Retirees”) are former Stanford investors who sued Stanford
  brokers covered by the insurance policies and seek to recover from the
  Underwriters directly pursuant to the Louisiana Direct Action Statute, La.
  Rev. Stat. 22:1269.
        Each group of Appellants raises different challenges to the court’s
  approval of the settlement and bar orders. They appeal from the district court’s
  order denying their objections to the proposed settlement, the Final Bar Order,




        3 While Alvarado was originally a party to this appeal, he withdrew his individual
  appeal on April 19, 2018. The other employees to that action remain as appellants and will
  be denominated, for the sake of convenience, Alvarado Appellants.

                                              9
     Case: 17-10663    Document: 00514998485 Page: 10 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 10 of
                                         31

                                           No. 17-10663
 and the Order Approving Attorneys’ Fees 4 for the Receiver’s counsel. The
 Stanford Employees additionally appeal the Order denying their new trial
 motion, and Haymon appeals from the Order denying his motion for
 reconsideration.      After explaining the principles that govern the court’s
 management of the Receivership, we will analyze each set of Appellants’
 objections.
                              STANDARD OF REVIEW
        A district court’s entry of a bar order, like other actions in supervising
 an equity receivership, is reviewed for abuse of discretion. SEC v. Safety Fin.
 Serv., Inc., 674 F.2d 368, 373 (5th Cir. 1982); Newby v. Enron Corp., 542 F.3d
 463, 468 (5th Cir. 2008). A district court’s determination of the fairness of a
 settlement in an equity receivership proceeding is reviewed for an abuse of
 discretion.     Sterling v. Stewart, 158 F.3d 1199, 1202 (11th Cir. 1998)
 (“Determining the fairness of the settlement [in an equity receivership] is left
 to the sound discretion of the trial court and we will not overturn the court’s
 decision absent a clear showing of abuse of that discretion.”). There is no abuse
 of discretion where factual findings are not clearly erroneous and rulings are
 without legal error. Marlin v. Moody Nat. Bank, N.A., 533 F.3d 374, 377 (5th
 Cir. 2008). A district court’s denial of a Rule 59 motion for a new trial or to
 alter or amend a judgment also is reviewed for an abuse of discretion. St. Paul
 Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997). This
 Court reviews de novo a district court’s application of exceptions to the Anti–
 Injunction Act as a question of law. Moore v. State Farm Fire & Cas. Co.,
 556 F.3d 264, 269 (5th Cir. 2009).




        4The amount and propriety of the Receiver’s very high fee request is not substantively
 briefed by any party and is therefore waived, except to the extent that on remand the fee
 ought to be reconsidered in light of this opinion.
                                              10
     Case: 17-10663    Document: 00514998485 Page: 11 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 11 of
                                         31

                                      No. 17-10663
                                  DISCUSSION
  I.   General Receivership Principles
       A district court has broad authority to place assets into receivership “to
 preserve and protect the property pending its final disposition.” Gordon v.
 Washington, 295 U.S. 30, 37, 55 S. Ct. 584 (1935); see also Gilchrist v. Gen.
 Elec. Capital Corp., 262 F.3d 295, 302 (4th Cir. 2001) (“the district court has
 within its equity power the authority to appoint receivers and to administer
 receiverships”) (citing Fed. R. Civ. P. 66). The primary purpose of the equitable
 receivership is the marshaling of the estate’s assets for the benefit of aggrieved
 investors and other creditors of the receivership entities. See SEC v. Hardy,
 803 F.2d 1034, 1038 (9th Cir. 1986). Receivers appointed by a federal court are
 directed to “manage and operate” the receivership estate “according to the
 requirements of the valid laws of the State in which such property is situated,
 in the same manner that the owner or possessor thereof would be bound to do
 if in possession thereof.” 28 U.S.C. § 959(b).
       In general, the Receiver has wide powers to acquire, organize and
 distribute the property of the receivership. A properly appointed receiver is
 “vested with complete jurisdiction and control of all [receivership] property
 with the right to take possession thereof.” 28 U.S.C. § 754. The Receiver is
 obliged to allocate receivership assets among the competing claimants
 according to their respective rights and, in this case, under the laws of Texas,
 where the Stanford Financial Group was headquartered. The district court
 ruled, in a 2009 order that was not appealed, that the insurance policies and
 proceeds are property of the estate subject to the court’s exclusive in rem
 jurisdiction.
       Once assets have been placed in receivership, “[i]t is a recognized
 principle of law that the district court has broad powers and wide discretion to
 determine the appropriate relief in an equity receivership.”         Safety Fin.,
                                        11
     Case: 17-10663    Document: 00514998485 Page: 12 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 12 of
                                         31

                                       No. 17-10663
 674 F.2d at 372–73 (citing SEC v. Lincoln Thrift Assoc., 577 F.2d 600, 606 (9th
 Cir. 1978)). This discretion derives not only from the statutory grant of power,
 but also the court’s equitable power to fashion appropriate remedies as
 “ancillary relief” measures. See SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir.
 1980). Courts have accordingly exercised their discretion to issue bar orders
 to prevent parties from initiating or continuing lawsuits that would dissipate
 receivership assets or otherwise interfere with the collection and distribution
 of the assets. See SEC v. Stanford Int’l Bank Ltd., 424 F. App’x 338, 340 (5th
 Cir. 2011) (“It is axiomatic that a district court has broad authority to issue
 blanket stays of litigation to preserve the property placed in receivership
 pursuant to SEC actions.”). Receivership courts, like bankruptcy courts, may
 also exercise discretion to approve settlements of disputed claims to
 receivership assets, provided that the settlements are “fair and equitable and
 in the best interests of the estate.” Ritchie Capital Mgmt., L.L.C. v. Kelley,
 785 F.3d 273, 278 (8th Cir. 2015) (citing Tri–State Fin., LLC v. Lovald,
 525 F.3d 649, 654 (8th Cir. 2008)).
       Neither a receiver’s nor a receivership court’s power is unlimited,
 however. See Whitcomb v. Chavis, 403 U.S. 124, 161, 91 S. Ct. 1858, 1878
 (1971) (“The remedial powers of an equity court must be adequate to the task,
 but they are not unlimited.”). Courts often look to the related context of
 bankruptcy when deciding cases involving receivership estates. The district
 court here acknowledged that the purpose of bankruptcy receiverships and
 equity receiverships is “essentially the same—to marshal assets, preserve
 value, equally distribute to creditors, and, either reorganize, if possible, or
 orderly liquidate.” Janvey v. Alquire, No. 3:09-cv-0724, 2014 WL 12654910, at
 *17 (N.D. Tex. July 30, 2014); see also SEC v. Wealth Mgmt. LLC, 628 F.3d
 323, 334 (7th Cir. 2010) (“The goal in both securities-fraud receiverships and
 liquidation bankruptcy is identical—the fair distribution of the liquidated
                                         12
     Case: 17-10663    Document: 00514998485 Page: 13 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 13 of
                                         31

                                      No. 17-10663
 assets”). That their purpose is the same “makes sense” and reflects their
 shared legal heritage, since “federal equity receiverships were the predecessor
 to Chapter 7 liquidations and Chapter 11 reorganizations.” Alquire, 2014 WL
 12654910, at *17 (citing Duparquet Huot & Moneuse Co. v. Evans, 297 U.S.
 216, 221, 56 S. Ct. 412, 414 (1936)). The district court also recognized that “[i]n
 this particular case, the purpose and objectives of the receivership, as
 delineated in the Receivership Order, closely reflect the general purpose
 shared by the Bankruptcy Code and federal equity receiverships,” and it
 concluded that “[u]ltimately, this particular receivership is the essential
 equivalent of a Chapter 7 bankruptcy.” Id. at *18.
       Unfortunately, two interrelated limitations on the Stanford receivership
 were downplayed by the district court in its approval of the settlement and bar
 orders. Both derive from the broader principle that the receiver collects and
 distributes only assets of the entity in receivership. The first applies to the
 Receiver’s standing: “[l]ike a trustee in bankruptcy or for that matter the
 plaintiff in a derivative suit, an equity receiver may sue only to redress injuries
 to the entity in receivership, corresponding to the debtor in bankruptcy and the
 corporation of which the plaintiffs are shareholders in the derivative suit.”
 Scholes v. Lehmann, 56 F.3d 750, 753 (7th Cir. 1995) (emphasis added) (citing,
 inter alia, Caplin v. Marine Midland Grace Trust Co., 406 U.S. 416, 92 S. Ct.
 1678 (1972)). The Scholes case involved an SEC receivership, but Caplin, on
 which it relied, was a Supreme Court decision in a Chapter X reorganization
 case. This court endorsed the Scholes limitation as applied to this receivership
 in Janvey v. Democratic Senatorial Campaign Comm., Inc. (“DSCC”), 712 F.3d
 185, 190–93 (5th Cir. 2013). And following Caplin, a sister circuit held, “a
 trustee, who lacks standing to assert the claims of creditors, equally lacks
 standing to settle them.” DSQ Prop. Co., Ltd. v. DeLorean, 891 F.2d 128, 131
 (6th Cir. 1989); see also Wuliger v. Mfr’s. Life Ins. Co., 567 F.3d 787, 794 (6th
                                         13
     Case: 17-10663    Document: 00514998485 Page: 14 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 14 of
                                         31

                                         No. 17-10663
 Cir. 2009) (“Because the receivership entities all would have lacked standing,
 and because of the rule that receivers’ rights are limited to those of the
 receivership entities, the Receiver also lacked standing [to sue for
 misrepresentations by brokers to defrauded investors].”).
       The second limitation, arising from the district court’s in rem
 jurisdiction, is that the court may not exercise unbridled authority over assets
 belonging to third parties to which the receivership estate has no claim. Put
 another way, in the course of administering this receivership, this district court
 previously rejected a broad reading of 28 U.S.C. § 754 that suggested the
 court’s in rem jurisdiction over the property would necessarily reach every
 claim relating to that property. See Rishmague v. Winter, No. 3:11-cv-2024-N,
 2014 WL 11633690, at *2 (N.D. Tex. Sept. 9, 2014).
       Thus, this court and others have held that a bankruptcy court may not
 authorize a debtor to enter into a settlement with liability insurers that enjoins
 independent third-party claims against the insurers. See, e.g., Matter of Zale
 Corp., 62 F.3d 746 (5th Cir. 1995) (refusing to countenance a bankruptcy
 court’s authority to enforce a settlement prohibiting third-party bad faith
 insurance claims because the claims were not property of the bankruptcy
 estate). Similarly, “if [the coinsureds’] portion of the [insurance] Proceeds is
 truly not property of the Estate, then the bankruptcy court has no authority to
 enjoin suits against the [coinsureds].” In re Vitek, 51 F.3d 530, 536 (5th Cir.
 1995); see also In re SportStuff, Inc., 430 B.R. 170, 175 (B.A.P. 8th Cir. 2010)
 (bankruptcy court lacked jurisdiction or authority to impair or extinguish
 independent contractual rights of vendors that were additional insureds under
 the debtor’s policies).   As these cases illustrate, bankruptcy courts lack
 “jurisdiction” to enjoin such claims.
       The prohibition on enjoining unrelated, third-party claims without the
 third parties’ consent does not depend on the Bankruptcy Code, but is a maxim
                                           14
     Case: 17-10663    Document: 00514998485 Page: 15 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 15 of
                                         31

                                            No. 17-10663
 of law not abrogated by the district court’s equitable power to fashion ancillary
 relief measures.       Contrary to the Receiver’s assertion, the fact that the
 bankruptcy statute, 28 U.S.C. § 1334(b), limits jurisdiction to proceedings
 “arising in or related to” bankruptcy cases does not diminish the application of
 Zale or Vitek to equity receiverships.              As noted, bankruptcy and equity
 receiverships share common legal roots. 5 See In re Davis, 730 F.2d 176, 183–
 84 (5th Cir. 1984) (the Bankruptcy Code arms bankruptcy courts with broad
 powers analogous to a court in equity). Moreover, to justify its decision denying
 bankruptcy court jurisdiction over third-party claims, the court in Zale quoted
 the Supreme Court in a civil rights class action case: “[o]f course, parties who
 choose to resolve litigation through settlement may not dispose of the claims
 of a third party, and a fortiori may not impose duties or obligations on a third
 party, without that party’s agreement. A court’s approval of a consent decree
 between some of the parties therefore cannot dispose of the valid claims of
 nonconsenting intervenors . . . .” Zale, 62 F.3d at 757 n.26 (citing Local No. 93
 v. City of Cleveland, 478 U.S. 501, 529, 106 S. Ct. 3063, 3079, (1986)). 6 All of



        5  Modern bankruptcy reorganization law originated with Section 77B of the
 Bankruptcy Act of 1934, the purpose of which was to codify best practices in what had
 formerly been known as equity receiverships. See Duparquet Huot & Moneuse Co. v. Evans,
 297 U.S. 216, 222–24, 56 S. Ct. 412, 415–17 (1936). Section 77B(a), in turn, stated that the
 bankruptcy court’s powers are those “which a Federal court would have had it appointed a
 receiver in equity of the property of the debtor . . . .” Id. at 221, 56 S. Ct. at 415.

        6  Local No. 93 is merely one example of the Supreme Court’s rejection of the use of
 consent decrees to extinguish the claims of non-consenting third-parties, for “[a] voluntary
 settlement in the form of a consent decree between one [party] and [another party] cannot
 possibly ‘settle,’ voluntarily or otherwise, the conflicting claims of another group of [parties]
 who do not join in the agreement. This is true even if the second group of [parties] is a party
 to the litigation.” Martin v. Wilks, 490 U.S. 755, 755–68, 109 S. Ct. 2180, 2181–88 (1989).
 Indeed, “[a]ll agree” that “[i]t is a principle of general application in Anglo-American
 jurisprudence that one is not bound by a judgment in personam in a litigation in which he is
 not designated as a party or to which he has not been made a party by service of process.” Id.
 (citing Hansberry v. Lee, 311 U.S. 32, 40, 61 S. Ct. 115, 117 (1940)).

                                               15
     Case: 17-10663    Document: 00514998485 Page: 16 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 16 of
                                         31

                                      No. 17-10663
 this makes clear that it is not the subject matter or statutory limitations
 driving this limitation, and federal district courts have no greater authority in
 equity receiverships to ignore these bedrock propositions, because a “court in
 equity may not do that which the law forbids.” United States v. Coastal Ref. &
 Mktg., Inc., 911 F.2d 1036, 1043 (5th Cir. 1990).
       Rather than reckon with the limits on the Receiver’s standing and the
 court’s equitable power, the district court here cited an unpublished Fifth
 Circuit case, SEC v. Kaleta, No. 4:09-cv-3674, 2012 WL 401069, at *4 (S.D. Tex.
 Feb. 7, 2012), aff’d., 530 F. App’x. 360 (5th Cir. 2013), to support both the
 settlement and bar orders.      Importantly, Kaleta is an unpublished, non-
 precedential decision of this court. Not only that, but reading it as the district
 court and Appellees here advocate would mean investing the Receiver with
 unbridled discretion to terminate the third-party claims against a settling
 party that are unconnected to the res establishing jurisdiction.         That is
 unprecedented.     But Kaleta is in any event distinguishable and not
 inconsistent with the above-stated principles.       In Kaleta, the bar order
 prevented defrauded investors from suing parties closely affiliated with the
 entity in receivership after the parties had agreed to make good on their
 guarantees to the receiver. Moreover, the settling parties would have been
 codefendants with receivership entities, leading to the possibility of their
 asserting indemnity or contribution from the estate. The court was forestalling
 a race to judgment that would have diminished the recovery of all creditors
 against receivership assets.     That bar order protected the assets of the
 receivership estate, whereas the bar orders before us extend beyond
 receivership assets.
       The Receiver also contends that the district court may permanently
 enjoin the claims of non-consenting third parties based on general statements
 about ancillary powers found in SEC cases such as Wencke and Safety
                                        16
     Case: 17-10663    Document: 00514998485 Page: 17 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 17 of
                                         31

                                            No. 17-10663
 Financial Services. We disagree. These cases stand only for the proposition
 that, in some circumstances, federal courts may use injunctive measures, such
 as stays, “where necessary to protect the federal receivership.” See Wencke,
 622 F.2d at 1370; Safety Fin. Serv., 674 F.2d at 372 n.5 (distinguishing Wencke,
 which “involved the much broader question of a federal court’s power to enjoin
 nonparty state actions against receivership assets.”) (emphasis added). In fact,
 the court in Wencke recognized that its holding was limited to the propriety of
 staying third-party “proceedings against a court-imposed receivership.”
 Wencke, 622 F.2d at 1371 (emphasis added).                  Correctly read, these cases
 explain that in rem jurisdiction over the receivership estate imbues the district
 court with broad discretion to shape equitable remedies necessary to protect
 the estate. 7 They do not support that a district court’s in rem jurisdiction over
 the estate may serve as a basis to permanently bar and extinguish
 independent, non-derivative third-party claims that do not affect the res of the
 receivership estate.
        The Appellees emphasize the recent decision SEC v. DeYoung, 850 F.3d
 1172 (10th Cir. 2017), as supporting their argument that an equity court’s
 permanent bar order against third parties is appropriate when tied to a
 settlement that secures receivership assets. Like many of their arguments,
 however, this assertion proves too much. DeYoung is a narrow and deliberately
 fact-specific opinion. See DeYoung, 850 F.3d at 1182–83. The court approved
 a bar order preventing three defrauded IRA Account holders (out of over 5,500
 victims) from pursuing claims against the depository bank in which the
 accounts had been illegally commingled.                  Notably, however, the court
 demonstrated that (1) the claims of the barred investors precisely mirrored


        7 See also SEC v. Stanford Int’l Bank, Ltd., 424 F. App’x. 338, 340 (5th Cir. 2011) (“It
 is axiomatic that a district court has broad authority to issue blanket stays of litigation to
 preserve the property placed in receivership pursuant to SEC actions.”) (emphasis added).
                                               17
     Case: 17-10663    Document: 00514998485 Page: 18 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 18 of
                                         31

                                     No. 17-10663
 claims that had been asserted and settled by the receiver; (2) averted a
 duplicative lawsuit whereby the bank could have asserted its contract right to
 indemnity from the receivership assets; and (3) provided the account holders
 with a claim against the receivership estate. The court simply channeled
 redundant claims into the receivership while preventing diminution of
 receivership assets.
        Returning to the broad issue in this case, whether the district court
 abused its discretion in approving the settlement and bar orders, there are two
 subparts to the question. The first is whether the district court’s equitable
 power to fashion ancillary relief could be used to bar claims by insureds to
 proceeds of the Underwriters’ policies, which are property within the
 receivership estate. The second is whether the court’s equitable power may be
 used to bar third-party claims, like tort or statutory claims, against the
 Underwriters but unconnected to the property of the Receivership.          The
 answers to these questions vary according to the Appellants’ claims. Texas
 law, unless otherwise noted, applies by virtue of 28 U.S.C. § 959(b).
  II.   Party Contentions
            a. Appellants Alvarado and McDaniel
        The McDaniel and Alvarado Appellants are all former Stanford
 managers or employees who are being sued by the Receiver for clawbacks of
 their compensation via the Receiver’s Indirect Claims on the Underwriters’
 policies. Appellants seek coverage under the insurance policies, which
 Underwriters have denied, to defend against these lawsuits and indemnify
 their losses. Appellants object to the settlement and bar orders on numerous
 grounds.     From a practical standpoint, the settlement will exhaust the
 Underwriters’ policy proceeds, leaving these Appellants wholly uninsured
 against the Receiver’s lawsuits. The bar orders, moreover, prevent them from
 pursuing against the Underwriters not only breach of contract claims for
                                       18
     Case: 17-10663    Document: 00514998485 Page: 19 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 19 of
                                         31

                                             No. 17-10663
 violating the duties to defend and indemnify, but also statutory and tort claims
 that, if successful, would not be paid from policy proceeds and would not reduce
 Receivership assets.
        The district court’s rejection of Appellants’ objections rested generally on
 its conclusion that the settlement and bar orders are fair, equitable, reasonable
 and in the best interests of the receivership estate. As has been noted, the
 court cited only the Kaleta case, affirmed by a non-precedential decision of this
 court, in support of its conclusions.               The court’s reasoning invoked the
 perceived necessity of a settlement, together with the bar orders, to resolve
 fairly and efficiently the competing claims of the Receiver and Underwriters
 about policy coverage and assure the maximum recovery for Stanford’s
 defrauded investors. Without the bar orders, the court stated, Underwriters
 would not settle.        The court pointedly refused to decide whether policy
 exclusions apply to the Appellants’ coverage claims. Even if such exclusions
 barred coverage, the court added, then the Receiver might also be barred by
 the same exclusions and all potential benefit of the settlement would be lost.
 In sum, the Appellants would lose out no matter what: their claims could be
 barred by exclusions, held uninsurable, or the Receiver, having the right to
 settle, would exhaust the proceeds first. 8              The balance of benefits to the
 receivership estate against Appellants’ admitted losses weighed in favor of the
 court’s approving the settlement and bar orders.



        8 Implicit in the district court’s reference to the Receiver’s right to settle and exhaust
 all the policy proceeds is apparently its reliance on Texas law, which allows an insurer to
 settle with fewer than all of its co-insureds when the policy proceeds are insufficient to satisfy
 all of the claims. See G.A. Stowers Furniture Co. v. Am. Indem. Co., 15 S.W.2d 544 (Tex.
 1929); Pride Transp. v. Cont’l Cas. Co., 511 F. App’x 347, 351 (5th Cir. 2013); Travelers
 Indem. Co. v. Citgo Petroleum Corp., 166 F.3d 761, 765–68 (5th Cir. 1999); see also Tex.
 Farmers Ins. Co. v. Soriano, 881 S.W.2d 312, 315 (Tex. 1994). The court, however, never
 referenced these cases.

                                                19
     Case: 17-10663    Document: 00514998485 Page: 20 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 20 of
                                         31

                                         No. 17-10663
       In the course of explaining its decision, however, the court made some
 errors. First, its broad statement that the settlement would fail without the
 bar orders did not account for the fact that the parties had mediated a prior
 settlement that required no bar orders against these Appellants because the
 Receiver had agreed to release all of its claims against them. “Global peace”
 there was achieved not by bar orders, but by the Receiver’s agreeing to drop
 the Indirect Claim suits. The final settlement required the broad bar orders
 only because the Receiver, for whatever reason, insisted that it must continue
 to pursue hundreds of clawback actions. 9 The court’s broad statement also
 neglected to note that, despite the Receiver’s overall insistence to the contrary,
 the Receiver nonetheless released its claims against sixteen former Stanford
 officers and employees in the final settlement.
       Second, the court, perhaps inadvertently, did not address the fact that
 Appellants were foreclosed from sharing in the assets recovered by the
 Receiver by filing claims against the estate.
       Third, the court failed to distinguish between the Appellants’ two
 separate types of claims – contractual claims for defense and indemnity
 payable (if successful) from policy proceeds in competition with investors’
 claims to the Receivership assets; and independent, non-derivative, third-
 party claims for tort and statutory violations, which would be satisfied (if
 successful) out of Underwriters’ assets. In this connection, the court also
 undervalued the Appellants’ claims for indemnity by disregarding Pendergest-
 Holt. In that case, this court held that the D&O policies should provide up-
 front reimbursement of defense costs in Stanford insureds’ criminal cases



       9 Indeed, when the Underwriters moved the district court to enforce the terms of the
 mediated settlement, their motion queried the benefits to be reaped, other than in the
 Receiver’s legal fees, from these time-consuming suits against relatively poor former
 employees targeted by the Receiver.
                                            20
     Case: 17-10663    Document: 00514998485 Page: 21 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 21 of
                                         31

                                       No. 17-10663
 pending a separate judicial proceeding to resolve the coverage question.
 Pendergest-Holt v. Certain Und. at Lloyd’s of London, 600 F.3d 562, 572–74
 (5th Cir. 2010). Although carefully hedged, this decision offered Appellants
 the prospect of possible, temporary relief for their mounting defense costs and
 was not “wholly inapplicable” to the decision concerning the settlement and
 bar orders. But in any event, the court did not analyze the ramifications of
 Appellants’ distinct claims against Receivership assets and claims wholly
 independent of receivership assets.
               i. Contractual Claims for Defense and Indemnity
       Reviewing first the settlement and bar of Appellants’ contractual claims
 against the policy proceeds that are property of the receivership estate, we find
 that the court abused its discretion by extinguishing Appellants’ claims to the
 policy proceeds, while making no provision for them to access the proceeds
 through the Receiver’s claims process. This undermines the fairness of the
 settlement.
       As the district court observed, some settlement with the Underwriters
 was prudent because of the sheer magnitude of claims far beyond the policies’
 coverage, and because the scope of coverage, dependent on multiple, insured-
 specific factual and legal questions, is unclear. What is clear in Texas law, as
 conceded by Appellants, is that an insurer may settle with fewer than all of its
 co-insureds when the policy proceeds are insufficient to satisfy all of the claims.
 See G.A. Stowers Furniture Co. v. American Indem. Co., 15 S.W.2d 544 (Tex.
 1929); Pride Transp. v. Continental Cas. Co., 511 F. App’x 347, 351 (5th Circuit
 2013); Travelers Indem. Co. v. Citgo Petroleum Corp., 166 F.3d 761, 765–68
 (5th Cir. 1999); see also Farmers Insurance Co. v. Soriano, 881 S.W.2d 312, 315




                                         21
     Case: 17-10663    Document: 00514998485 Page: 22 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 22 of
                                         31

                                         No. 17-10663
 (Tex. 1994). 10 Although the district court did not cite these cases, its ruling
 squares with them and supports its cost/benefit calculation for the
 Receiver/Underwriters’ settlement to the detriment of Appellants’ contractual
 claims.
       But not only did the settlement expressly foreclose the Appellants from
 sharing in the insurance policy proceeds of which they are coinsureds, the
 Appellants are not even allowed to file claims against the Receivership estate.
 Unlike the Stanford investors and the Receiver’s attorneys, who can pursue
 restitution through the Receiver’s claims process, Appellants have no access to
 the claims process. The Settlement Agreement specifically restricts payment
 of the Proceeds to the Receivers’ attorneys and the Stanford investors and
 specifically excludes Stanford employees and management, including
 Appellants. For these Appellants, should the Receiver continue to pursue
 them, their claims against the Underwriters offer the only avenue of recovery.
 This alone serves to distinguish this case from Kaleta, which approved the
 settlement because, inter alia, the settlement agreement “expressly permits”
 those affected by the bar order “to pursue their claims by ‘participat[ing] in the
 claims process for the Receiver's ultimate plan of distribution for the
 Receivership Estate.’”      See Kaleta, 530 F. App’x at 362–63 (alteration in
 original).   Barring Appellants’ claims to coverage under their insurance
 policies by claiming the proceeds of these policies as property of the
 Receivership, and then barring Appellants’ from accessing even a portion of
 these proceeds through the Receivership claim process, undermines the
 fairness of the settlement.



       10 Soriano may not squarely apply to the extent that the settlement does not, on its
 face, exhaust the policy limits. But this uncertainty in the law meant that settlement
 between the Receiver and the Underwriters was fair game.

                                            22
     Case: 17-10663    Document: 00514998485 Page: 23 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 23 of
                                         31

                                            No. 17-10663
        The district court and Receiver lacked authority to dispossess claimants
 of their legal rights to share in receivership assets “for the sake of the greater
 good.” The court’s duty, as previously described, is to assure that all claimants
 against the Receivership have a reasonable opportunity to share in the estate’s
 assets. Given the numerous exclusions to policy coverage, 11 the Appellants’
 entitlement to proceeds may appear weak, but the court disclaimed deciding
 coverage issues, and the Appellants have identified several reasons, in addition
 to Pendergest-Holt, why their contractual claims might prevail on final
 adjudication. 12
        Rather than extinguish the Appellants’ contractual claims, the court
 could have authorized them to be filed against the Receivership in tandem with
 the Stanford investors’ claims. Such “channeling orders” are often employed
 to afford alternative satisfaction to competing claimants to receivership assets
 while limiting their rights of legal recourse against the assets.                  See, e.g.,
 DeYoung, 850 F.3d at 1182; see also Kaleta, 530 F. App’x at 360 (approving
 claims filing in receivership for barred litigants). In any event, the court may
 have intended to channel the Appellants’ claims here but simply overlooked
 their omission from the extant procedures. 13



         The myriad of contested policy exclusions include the insured versus insured, money
        11

 laundering, fraud, intentional corporate or business policy, and prior knowledge exclusions.

        12  Appellants explain that a significant number of their group have no personal
 liability, and, inferentially, should not be subject to policy exclusions, because they did not
 sell Stanford CDs to investors. Further, because the Receiver’s claims against the Appellants
 are not derivative, any recovery from the proceeds would not at all reduce or offset the
 Appellants’ liability for fraudulent transfers. Finally, Appellants assert viable defenses to
 the clawback actions based, in part, on Texas law in this Receivership. See Janvey v. Golf
 Channel, Inc., 487 S.W.3d 581, 582 (Tex. 2016) (recognizing defense to fraudulent transfer of
 reasonably equivalent value received).

        13The Receiver and Underwriters contend that in lieu of other modes of compensation
 through the receivership, these Appellants have received “benefits,” however small, from the
 settlement because the insurance proceeds that have gone into the receivership estate offset
                                              23
     Case: 17-10663    Document: 00514998485 Page: 24 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 24 of
                                         31

                                             No. 17-10663
                ii. Extracontractual Claims for Tort and Statutory Violations
        By ignoring the distinction between Appellants’ contractual and
 extracontractual claims against Underwriters, the district court erred legally
 and abused its discretion in approving the bar orders. 14                      These claims,
 including common law bad faith breach of duty and claims under the Texas
 Insurance Code, lie directly against the Underwriters and do not involve
 proceeds from the insurance policies or other receivership assets. 15 These
 damage claims against the Underwriters exist independently; they do not arise
 from derivative liability nor do they seek contribution or indemnity from the
 estate. 16 As the preceding discussion explains in detail, receivership courts
 have no authority to dismiss claims that are unrelated to the receivership
 estate.     That the district court was “looking only to the fairness of the
 settlement as between the debtor and the settling claimant [and ignoring third-
 party rights] contravenes a basic notion of fairness.” Zale, 62 F.3d at 754



 their potential liability in the Receiver’s and other suits. The district court made no such
 finding, and we see no basis in the record for it.

        14 The Receiver and Underwriters would pretermit any such distinction by contending
 that unless the Appellants had valid contractual claims for insurance from the Underwriters’
 policies, they could not bring extracontractual claims. This may well be accurate. The
 district court, however, refused to rule on the viability of Appellants’ contractual claims, and
 we need not undertake that task here. The basis of settlement for all concerned is to avoid
 tedious litigation of insurance coverage claims.

        15This principle has been described above in the related context of bankruptcy. See
 Matter of Zale Corp., 62 F.3d 746, 756–57 (5th Cir. 1995); Matter of Vitek, Inc., 51 F.3d 530,
 538 (5th Cir. 1995); In re Sportstuff, Inc., 430 B.R. 170, 178–79 (B.A.P. 8th Cir. 2010); see also
 Matter of Buccaneer Res., LLC, 912 F.3d 291, 293–97 (5th Cir. 2019) (explicating the
 difference between derivative and non-derivative injuries and holding that a tortious
 interference claim by a former company president against the outside lenders is non-
 derivative and separate from the bankruptcy estate).

        16 See SEC v. DeYoung, 850 F.3d 1172; In re Heritage Bond Litig., 546 F.3d 667, 680
 (9th Cir. 2008) (discussing settlement of a securities class action and distinguishing between
 claims for codefendant contribution and independent claims against settling defendants;
 former could be dismissed by bar order, but latter claims could not be).
                                                24
     Case: 17-10663    Document: 00514998485 Page: 25 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 25 of
                                         31

                                          No. 17-10663
 (alteration in original) (citing United States v. AWECO, Inc., 725 F.2d 293, 298
 (5th Cir.)).
        As discussed above, the Receiver lacked standing to settle independent,
 non-derivative, non-contractual claims of these Appellants against the
 Underwriters. See DSCC, 712 F.3d at 190, 193 (receiver “has standing to
 assert only the claims of the entities in receivership, not the claims of the
 entities’ investor-creditors [coinsureds] . . .”).      Of course, the Receiver and
 Underwriters were, as Appellants’ counsel colorfully described, all too happy
 to compromise at the expense of Appellants’ rights. The court purported to
 justify this result by claiming that “the bar orders are not settling claims, they
 are enjoining them.” No matter the euphemism, a permanent bar order is a
 death knell intended to extinguish the claims, which are a property interest,
 however valued, of the Appellants.
        Moreover, in approving the settlement and bar orders against these
 Appellants, the district court overlooked problems inherent in the settling
 parties’ positions.     The Underwriters’ position was in conflict with the
 Appellants: by means of the bar orders, the Underwriters limited their
 exposure to further costly and time-consuming litigation over Appellants’ non-
 derivative extracontractual claims against them. The Receiver was enabled by
 the settlement and bar orders to place Appellants in a vise: preserving his
 ability to sue Appellants for clawbacks even as the agreement stripped
 Appellants’ access to any recompense from the Underwriters. 17                      These




       17 The mediated settlement, in contrast, averted these conflicts of interest with the
 Receiver’s release of claims against Appellants offsetting the Underwriters’ potential
 extracontractual liability.

                                             25
     Case: 17-10663    Document: 00514998485 Page: 26 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 26 of
                                         31

                                          No. 17-10663
 problems cast grave doubt on the fairness and equity of the settlement and bar
 orders reached without Appellants’ participation. 18
         In sum, although we sympathize with the impetus to settle difficult and
 atomized issues of insurance coverage rather than dissipate receivership
 assets in litigation, the settlement and bar orders violated fundamental limits
 on the authority of the court and Receiver. The court and Receiver could not
 abrogate contractual claims of these Appellants to proceeds of Underwriters’
 policies without affording them an alternative compensation scheme similar,
 if not identical, to the claims process for Stanford investors. The court could
 not authorize the Receiver and Underwriters to compromise their differences
 while        extinguishing   the   Appellants’    extracontractual      claims     against
 Underwriters. Equity must follow the law, which here constrains the court’s
 and Receiver’s authority to protecting the assets of the receivership and claims
 directly affecting those assets. 19
         b.       Appellant Cordell Haymon
         Like the Alvarado and McDaniel Appellants, Appellant Cordell Haymon,
 a member of Stanford Trust Company’s board of Directors, was targeted by the



          When compared with DeYoung, 850 F.3d at 1182–83, the unsustainability of the
         18

 settlement and bar orders here is manifest. Unlike that case, the extracontractual claims of
 these Appellants do not parallel those of the Receiver, Underwriters possess no
 contribution/indemnity claim against the receivership estate, and Appellants have been
 provided no channel to assert claims in the receivership.

         19We reject Appellants’ due process claims against the settlement and bar orders.
 They contend that because they “had an interest in” the outcome of the settlement, and the
 Bar Order “fully and finally adjudicates Appellants’ independent state law contract and tort
 claims,” due process required at least the ability to introduce evidence at the hearing.
 McDaniel presses other constitutional claims. But Appellants were provided notice of the
 settlement hearing, were able to fully brief their position and provide affidavits, and they
 have offered nothing more on appeal. Although excluded from the settlement negotiations,
 they have shown no legal requirement that they be allowed to participate in a settlement
 resolving claims for reimbursement against the limited policy proceeds. The applicable Texas
 law allows insurers to settle with fewer than all of the insureds in such circumstances.
 Appellants’ due process arguments fail, and McDaniel’s other claims are meritless.
                                             26
     Case: 17-10663    Document: 00514998485 Page: 27 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 27 of
                                         31

                                           No. 17-10663
 Receiver and sought coverage of his defense costs under the insurance policies.
 After the Underwriters denied his claim for coverage, he settled the Receiver’s
 fiduciary duty breach suit for $2 million. Haymon asserts that he relied on the
 language of his settlement agreement, which specifically authorized the
 continuation of his suit against the Underwriters. Only a few months later,
 however, the final proposed settlement undid his expectations of recovery from
 the Underwriters. Haymon requested to intervene in the initial coverage
 dispute between Underwriters and the Receiver, and he filed objections to the
 proposed settlement. He argues now that the district court erred in barring all
 of his contractual and extracontractual tort and statutory claims against the
 Underwriters.
        To the extent that Haymon’s claims mirror those of Alvarado and
 McDaniel, the same results follow. The district court acted within its authority
 to bar Haymon’s claim for contractual defense and indemnity under the
 insurance policies, but some alternate compensation mode from the
 receivership estate is required, and the court could not bar his extracontractual
 claims against the Underwriters.             However, the ultimate evaluation of
 Haymon’s claims may differ from that of the other Appellants for two reasons,
 which the district court should assess on remand. First, because his insurance
 coverage claim was liquidated before the final settlement ($2 million potential
 indemnity and $1.5 million defense costs) it was ripe for judicial determination
 under Pendergest-Holt. 20        Second, Haymon received a bar order, perhaps
 valuable to him, against any further litigation concerning his involvement with
 Stanford entities.



        20 Finally, as noted in regard to the other Appellants, Haymon was afforded the
 opportunity, and availed himself of the ability to press his constitutional objections to the
 settlement and bar orders. There was no failure of due process and his other vaguely
 identified constitutional objections are meritless.
                                              27
     Case: 17-10663    Document: 00514998485 Page: 28 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 28 of
                                         31

                                     No. 17-10663
       c.     Appellant Louisiana Retirees
       Unlike the foregoing Appellants, the Louisiana Retirees are not
 coinsureds under the insurance policies, and they are not being pursued in
 Indirect Claim actions by the Receiver. Retirees have assiduously pursued
 securities law claims against certain Stanford brokers and the Underwriters,
 as insurers for those brokers, under the Louisiana Direct Action Statute, La.
 R.S. 22:1269.
       First, the parties dispute the meaning of the bar order and the extent to
 which it bars the Retirees’ claims. The Receiver argues that the bar order
 applies only to claims against the Underwriters and the Underwriters’
 Released Parties, defined as the officers, agents, etc. of Underwriters, and
 expressly excluding the officers, directors, or employees of Stanford Entities.
 Retirees argue that it enjoins them from pursuing the Stanford Claims, defined
 as “any action, lawsuit or claims brought by any Stanford Investor against
 Underwriters [or] . . . Underwriter’s Insureds.”       In turn, Underwriters’
 Insureds are defined as “any person that shall be an officer and director of any
 Stanford Entities . . . [or] any employee of any Stanford Entities.” On remand,
 it would be appropriate for the district court to determine and clarify the
 meaning of the bar order as to the Retirees, keeping in mind that the district
 court may not enjoin any claims by Retirees against the brokers that do not
 implicate the policy proceeds.
       Second, the Retirees’ claims under the Louisiana direct action statute
 unequivocally implicate the policy proceeds and therefore assets of the
 receivership. The statute specifies that an action can be brought “within the
 terms and limits of the policy by the injured person.” La. Rev. Stat. 22:1269(A),
 (C), (D).   It “does not create an independent cause of action against the
 insurer[;] it merely grants a procedural right of action against an insurer where
 the plaintiff has a substantive cause of action against the insured.” Soileau v.
                                        28
     Case: 17-10663    Document: 00514998485 Page: 29 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 29 of
                                         31

                                     No. 17-10663
 Smith True Value & Rental, 144 So. 3d 771, 780 (La. 2013). As such, the
 Receiver could settle with the Underwriters notwithstanding the direct action
 claim just as he could settle regardless of the Employee Appellants’ contractual
 claims to policy proceeds. Further, as former investors in the Stanford entities,
 the Retirees were afforded a means of filing claims apart from the direct action
 suit, and many have availed themselves of that opportunity. Consequently,
 the Retirees’ direct action suit against the Underwriters amounts to a
 redundant claim on receivership assets.
       Nevertheless, the Retirees assert several arguments that have no
 bearing on the permissibility of the settlement and bar order as to them. They
 contend first that the settlement and bar order conflict with the Supreme
 Court’s decision in Chadbourne & Parke LLP v. Troice, 134 S. Ct. 1058 (2014),
 which they characterize as “acknowledg[ing] the Louisiana Retirees’ rights to
 bring their state law securities claims in Louisiana state court.” But Troice
 held only that the Securities Litigation Uniform Standards Act did not preempt
 the Louisiana Appellants’ state court claims. The Court’s ruling did not bear
 on the merits of or procedure for the Retirees’ state law case.
       Second, they contend that DSCC, 712 F.3d at 185, forbids giving the
 receiver the right to “control the settlement of a claim it does not own.” That
 is certainly correct according to our previous discussion, but here, the Receiver
 had standing to pursue its own claims as coinsured under the Underwriters’
 policies, such claims perfected the Receiver’s interest in a valuable asset, and
 Texas law provided the right to settle them even at the expense of the Retirees’
 direct action claims.
       The Retirees argue that the district court should have first determined
 the disputed legal questions about the magnitude of, and legal rights to, the
 policy proceeds before approving the settlement and bar orders under In re
 Louisiana World Exposition, Inc., 832 F.2d 1391 (5th Cir. 1987).            This
                                        29
     Case: 17-10663    Document: 00514998485 Page: 30 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 30 of
                                         31

                                        No. 17-10663
 argument simply misreads that case. The court in Louisiana World explicitly
 distinguished the facts before it from cases involving coinsureds with equal
 claims to the policy proceeds. Moreover, at least one disputed policy – the
 Fidelity Bond – covers only the Receivership entities. 21 It was not an abuse of
 discretion for the district court to hold that equity favored avoiding costly
 litigation and dissipation of receivership assets by allowing the Receiver, a
 coinsured with equal claim to the policy proceeds, to settle with the
 Underwriters. Avoiding protracted legal examination of the policy exclusions,
 which could just as easily bar Retirees and others from the policy proceeds,
 was precisely the point of the settlement.
       Fourth, Retirees assert that the Anti-Injunction Act, 28 U.S.C. § 2283
 (“AIA”), prevented the court from issuing its bar orders. This argument has no
 merit.     Under the AIA, “any injunction against state court proceedings
 otherwise proper under general equitable principles must be based on one of
 the specific statutory exceptions to [the Anti-Injunction Act] if it is to be
 upheld.” Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281,
 287, 90 S. Ct. 1739, 1743 (1970).           The specific exceptions are express
 authorization by an Act of Congress, where necessary in aid of the court’s
 jurisdiction, or to protect or effectuate the court’s judgments.           Id. at 288,
 90 S. Ct. at 1743–44. The AIA does not prohibit the settlement and bar order
 because, pertinent to the Retirees, they cover only those claims implicating the
 insurance policy proceeds and so were necessary in aid of the district court’s
 jurisdiction over those proceeds.       The district court has exclusive in rem
 jurisdiction over the policy proceeds and permanent bar orders have been
 approved as parts of settlements to secure receivership assets. See, e.g., SEC


       21  As with the other policies, the Underwriters and Receiver dispute the scope of
 coverage and exclusions of the Fidelity Bond, and whether the Receiver may access the
 proceeds, but there is no argument that the Retirees may access these proceeds.
                                           30
     Case: 17-10663    Document: 00514998485 Page: 31 Date Filed: 06/17/2019
Case 19-34054-sgj11 Doc 1971-1 Filed 03/04/21 Entered 03/04/21 17:04:18 Page 31 of
                                         31

                                        No. 17-10663
 v. Parish, No. 2:07-CV-00919-DCN, 2010 WL 8347143 (D.S.C. Feb. 10, 2010)
 (“[T]he bar order is necessary to preserve and aid this court’s jurisdiction over
 the receivership estate, such that the Anti-Injunction Act would not prohibit
 the bar order even if there were pending state court actions, which there are
 not.”).
           For these reasons, the settlement and bar orders did not interfere with
 or improperly extinguish the Retirees’ rights.
                                   CONCLUSION
           For the foregoing reasons, we VACATE the district court’s orders
 approving the settlement and bar orders and REMAND for further
 proceedings consistent with this opinion. 22




          Vacatur and remand will probably necessitate the court’s reconsideration of the
           22

 attorneys’ fee award to the Receiver’s counsel.
                                           31
